DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  
Line 3, term “the key device” should be “the portable key device” in order to be consistent with the terminology used in claim 1.
 Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-13 are rejected under 35 U.S.C. 101 because 
Claim 12 does not fall within at least one of the four categories of patent eligible subject matter because Claim 12 is drawn to a “computer program", per se, therefore, fail(s) to fall within a statutory category of invention. A claim directed to a computer program itself is non-statutory because it is not: A process, or A machine, or A manufacture, or A composition of matter.
Claim 13 recites “a computer readable means on which the computer program is stored”. The broadest reasonable interpretation of a “computer program stored in a computer readable means” covers forms of non-transitory tangible media and transitory 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 9,870,660) in view of Haselsteiner et al. (FR 2820535, provided in the IDS).
As of claims 1 and 11-13, Patterson discloses a method for determining when access control of an electronic lock, controlling access to a restricted physical space, should be performed (lock mechanism 31-33; see fig. 3), the method being performed in 
obtaining movement data from a first sensor of a portable key device (via tag 122), the movement data indicating movement of the portable key device (via tag 122 comprising a motion sensor 189, such as an accelerometer, for sensing the tag’s movement, speed or velocity; see col. 19, lines 50-56); 
obtaining a distance indicator from a second sensor, the distance indicator being indicative of distance between the electronic lock and the user (via using the RSSI (it is known that RSSI technique could be used to determine distance) technique to measure distance between the tag 122 and a reader; see col. 21, lines 12-18); 
determining when there is user intent to open based on both the movement data and the distance indicator (via determining intent based on both the movement data and the distance; see col. 20, lines 8-14); and 
triggering access control to be performed only when user intent has been determined (via enabling the tag 122 to transmit signals to access the restricted area 14; see col. 20, lines 8-14).  
Patterson further discloses a processor and memory (see fig. 5). With regards to the limitation of determining user intent to open only when the movement data indicates a deceleration peak and the distance indicator indicates a deceleration peak, and the deceleration peaks correspond to each other in time, Patterson discloses that the data from the motion sensor 189 is used to determine tag’s speed and velocity and the tag does not transmits the signal to access the restricted area unless the tag’s estimated speed falls below a predefined threshold (see col. 19, lines 55-58). Patterson further 
So it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use both reading (movement and distance) to determine intent. In order to further support the Examiner’s assertion Haselsteiner discloses an access control system wherien determining user intent to open only when movement data from a portable device (via transponder 4) indicates an acceleration, and the distance data from a second sensor indicates an acceleration, and both correspond to each other (page 2, lines 29 through page 3, line 12).
As of claim 2, Patterson discloses that obtaining a distance indicator comprises repeatedly determining a distance to surrounding objects using a distance sensor (via determining RSSI value to determine the distance; col. 21, lines 12-18).  
As of claim 3, Patterson discloses the use of RSSI to determine distance however it does not explicitly disclose that the distance sensor is a time of flight sensor.  The Examiner takes official notice that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include time-of-flight sensor in the access control as well since it is well known in the art that the distance can be determined by use of signal property, such as RSSI or time-of flight information (round trip time, RTT).

As of claim 5, Patterson discloses determining when there is user intent comprises comparing a velocity estimated from the movement data with a velocity estimated from the distance indicator over the time period (see the rejection of claim 1, Patterson further discloses the step of determining user’s speed or velocity based on the motion sensor 189 data (see col. 19 and lines 50-60) and based on the plurality of RSSI readings (see col. 21, lines 50-60).  
As of claim 6, Patterson discloses determining when there is user intent comprises comparing an acceleration estimated from the movement data with an acceleration estimated from the distance indicator over the time period (see the rejection of claim 1, Patterson further discloses the step of determining user’s speed or velocity based on the motion sensor 189, such as accelerometer, data (see col. 19 and lines 50-60) and based on the plurality of RSSI readings (see col. 21, lines 50-60). 

As of claim 10, Haselsteiner discloses that the second sensor is fixed in relation to the electronic lock (via motion detector 3; see page 1, lines 31-33).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 9,870,660) in view of Haselsteiner et al. (FR 2820535, provided in the IDS) and further in view of Hariri et al. (US Pub 2018/0290627).
As of claim 7, combination of Patterson and Haselsteiner discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose the use of machine learning model.
Hariri discloses an access controls system wherien determining when there is user intent comprises determining user intent based on machine learning model (see paragraphs [0032], [0035]-[0036]).
From the teaching of Hariri it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Patterson and Haselsteiner to include function of machine learning model as taught by Hariri in order to automate the access control system.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 9,870,660) in view of Haselsteiner et al. (FR 2820535, provided in the IDS) and further in view of Earles et al. (US Pub 2017/0301166).
As of claim 9, combination of Patterson and Haselsteiner discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose obtaining a distance indicator comprises receiving a signal indicating a touch event in proximity of the electronic lock.
Earles discloses an access control system, wherien obtaining a distance indicator comprising receiving a signal indicating a touch event at a switching device 162 (see paragraphs [0085] and [0089]).
	From the teaching of Earles it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Patterson and Haselsteiner to include detection of touch event as taught by Earles in order to provide an acknowledgement of an intent to displace the entryway device 112 to the open position and/or to attain access to the corresponding controlled opening (see paragraph [0038]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ledvina et al. (US Pub 2018/0234797) discloses the function of determining intent of the user using movement of a mobile device and distance to the vehicle (see paragraphs [0126]-[0130]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NABIL H SYED/Primary Examiner, Art Unit 2683